Title: From John Adams to Alexander Coffin, 14 September 1822
From: Adams, John
To: Coffin, Alexander



Dear Sir
Montezillo 14th September 1822

I rejoice to learn, from your letter of the 9th Instant, that you still live; sand I hope in health, wealth and honour—Your letter is a Cordial to me—I shall be greatly obliged to you, for a fair and full Copy of Mr Thaxter’s letter to you, when you were at Amsterdam, in 1783—And still more, for a similar Copy of your answer to him in Paris, the same year; concerning the Whale and Cod Fisheries. The copies of these letters would give great satisfaction to me and, I hope to every branch of my family; and what is of still more importance, to the publick—Or if you have not a copy of your own letter, I pray you to send me the substance of it, according to your present best recollection—your Letter confered an obligation upon me, which demands my gratitude, which will be much increased, if you can furnish me with Copies of the Correspondence.
I am Sir, with great / esteem and regard, / your obliged friend & / fellow Citizen.

J A